               Case 6:18-bk-06821-KSJ      Doc 405     Filed 10/15/20     Page 1 of 5




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov

In Re:                                                       Case No. 6:18-bk-06821-KSJ
                                                             Chapter 7
DON KARL JURAVIN

                   Debtor.
____________________________________/

                           REQUEST FOR PAYMENT OF
               PROFESSIONAL FEES AND EXPENSES ON AN INTERIM BASIS

                            NOTICE OF OPPORTUNITY TO
                         OBJECT AND REQUEST FOR HEARING

        If you object to the relief requested in this paper you must file a response with the
 Clerk of the Court at 400 W. Washington Street, Suite 5100, Orlando, FL 32801 and serve a
 copy on the movant's attorney, Bradley M. Saxton, PO Box 880, Winter Park, FL 32790-0880
 within 21 days from the date of the attached proof of service, plus an additional 3 days if this
 paper was served on any party by U.S. Mail.

        If you file and serve a response within the time permitted, the Court will either notify
 you of a hearing date or the Court will consider the response and grant or deny the relief
 requested in this paper without a hearing1. If you do not file a response within the time
 permitted, the Court will consider that you do not oppose the relief requested in the paper, and
 the Court may grant or deny the relief requested without further notice or hearing.

         You should read these papers carefully and discuss them with your attorney if you have
 one. If the paper is an objection to your claim in this bankruptcy case, your claim may be
 reduced, modified, or eliminated if you do not timely file and serve a response.


         COMES NOW, DENNIS D. KENNEDY, Chapter 7 Trustee for the Estate of Don Karl

Juravin, through counsel, and requests that the Court authorize payment of the following:

         (a)     Winderweedle, Haines, Ward & Woodman, P.A. ("WHWW"):


         1
        A hearing is set in this case for November 17, 2020, at 11:00 a.m. It is anticipated that
any objections would be considered at that hearing.

                                           Page 1 of 5
             Case 6:18-bk-06821-KSJ         Doc 405     Filed 10/15/20      Page 2 of 5




                         Fees: $62,877.65 (50% of the fees requested in the prior filed Fee
                                Application (Doc. No. 192)
                         Costs: $3,099.24
                         Total: $65,976.89

       (b)     Yip Associates:

                         Fees: $24,032.25 (50% of the fees requested in the prior filed Fee
                                Application (Doc. No. 201)
                         Costs: $248.05
                         Total: $24,280.30

and states as follows:

       1.      On October 31, 2018, Debtor commenced the above-captioned Bankruptcy case

with the filing of a Voluntary Petition under Chapter 7 of the Bankruptcy Code.

       2.      Pursuant to an Order of the Court entered on January 2, 2019 (Doc. No. 12), the

firm of Winderweedle, Haines, Ward & Woodman, P.A., was employed as counsel to the Trustee

to assist him with his duties, including investigating various transactions that may lead to the

recovery of assets and other related legal services as were required in this case.

       3.      Pursuant to an Order of the Court entered on February 21, 2019 (Doc. No. 53),

Yip Associates was employed as forensic accountants to the Trustee to review all financial

information prepared by the Debtor, review and analyze the organizational structure of any entity

of the Debtor, review and analyze transfers to and from the Debtor to third parties, review the

books and records of the Debtor for potential preference payments, fraudulent transfers, and

render any such other assistance in the nature of accounting, business valuation, financial

consulting or other financial projects.

       4.      On September 13, 2019, the Debtor filed a Motion to Convert Case to Chapter 11

(Doc. No. 172).


                                            Page 2 of 5
              Case 6:18-bk-06821-KSJ       Doc 405      Filed 10/15/20     Page 3 of 5




        5.      On September 16, 2019, this Court entered an Order Converting Case from

Chapter 7 to Chapter 11 (Doc. No. 174).

        6.      On October 18, 2019, WHWW filed its Final Application of Winderweedle,

Haines, Ward & Woodman, P.A., for Award of Attorneys' Fees and Expenses as Counsel for

Chapter 7 Trustee for the Period December 4, 2018 through the Date of this Application (Doc.

No. 192), which Application seeks allowance of an administrative expense claim in the amount

of $125,755.30 for fees and $3,099.24 for expenses.

        7.      On October 30, 2019, Yip Associates filed its First and Final Fee Application for

Allowance and Payment of Compensation and Reimbursement of Expenses to Yip Associates, as

Forensic Accountants to Dennis D. Kennedy, Chapter 7 Trustee Nunc Pro Tunc to February 13,

2019 (Doc. No. 201), which Application seeks the sum of $48,064.50 as compensation for

services rendered and $248.05 as reimbursement for expenses.

        8.      On March 13, 2020, this Court entered an Order Denying Confirmation of

Debtor's Amended Chapter 11 Plan and Re-Converting this Case to a Chapter 7 Case (Doc. No.

317).

        9.      Upon the re-conversion to Chapter 7, Dennis Kennedy was appointed as Trustee,

and WHWW has continued to serve as his general counsel. WHWW has spent significant time

following the re-conversion, including continuing to investigate the financial affairs of the

debtor, hiring of special counsel, and in connection with the sale of personal property assets.

WHWW has incurred over $70,000.00 in fees, plus expenses since the re-conversion, which

amount is in addition to the amount reflected in the prior filed fee application (Doc. No. 192).

        10.     To date the Trustee has recovered the amount of $191,022.50 for the benefit of the


                                            Page 3 of 5
                Case 6:18-bk-06821-KSJ        Doc 405     Filed 10/15/20     Page 4 of 5




estate.

          11.     This case has been pending since October 31, 2018. No interim fees have been

paid. At this time the Trustee requests that the Court authorize interim payments so that the costs

and a portion of the fees incurred by WHWW and Yip Associates can be paid at this time. The

amounts requested to be paid at this time are approximately 50% of the funds in the estate, as

follows:

                  (a)    Winderweedle, Haines, Ward & Woodman, P.A.:

                                 Fees: $62,877.65
                                 Costs: $3,099.24
                                 Total: $65,976.89

                  (b)    Yip Associates:

                                 Fees: $24,032.25
                                 Costs: $248.05
                                 Total: $24,280.30

          12.     Under the circumstances of this case, the Trustee believes it is appropriate to

authorize the interim disbursement requested.

          13.     The active creditors in this case, including the Federal Trade Commission, Bella

Collina Property Owner’s Association, Inc., and DCS Real Estate Services, LLC, consent to the

relief requested in this motion.

          14.     If a hearing is necessary on this matter, a hearing is requested on November 17,

2020 at 11:00 a.m., the time a hearing is already set in this case.

          WHEREFORE, the Trustee respectfully requests this Court authorize the payments as

requested herein in the amount of $62,877.65 in fees and $3,099.24 in costs for a total of




                                              Page 4 of 5
           Case 6:18-bk-06821-KSJ          Doc 405     Filed 10/15/20    Page 5 of 5




$65,976.89 to Winderweedle, Haines, Ward & Woodman, P.A., and the amount of $24,032.25 in

fees and $248.05 in costs for a total of $24,280.30 to Yip Associates.

       Dated this 15th day of October, 2020.

                                                     /s/ Bradley M. Saxton
                                                     BRADLEY M. SAXTON, Esquire
                                                     Florida Bar No.: 0855995
                                                     bsaxton@whww.com
                                                     WINDERWEEDLE, HAINES, WARD
                                                       & WOODMAN, P.A.
                                                     PO Box 880
                                                     Winter Park, FL 32790-0880
                                                     (407) 423-4246
                                                     (407) 645-3728 (facsimile)
                                                     Attorneys for Trustee

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 15, 2020, a true and correct copy of the foregoing
has been furnished via:

CM/ECF to:

Aldo G. Bartolone, Jr., Esquire, Bartolone Law, PLLC, 1030 North Orange Avenue, Suite 300,
Orlando, FL 32801
Amber C. Robinson, Esquire, Robinson Law Office, PLLC, 695 Central Avenue, Suite 1501, St.
Petersburg, FL 33701
United States Trustee, George C Young Federal Building, 400 West Washington Street, Suite
1100, Orlando, FL 32801
Dennis D. Kennedy, Trustee, PO Box 541848, Merritt Island, FL 32954

US Mail to:

Don Karl Juravin, 15118 Pendio Drive, Montverde, FL 34756


                                                     /s/ Bradley M. Saxton
                                                     BRADLEY M. SAXTON, Esquire




                                           Page 5 of 5
